Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on 2/23/2021 amending claims 1 and 3-19. Claim 2 has been canceled.  No new adding to the claim was introduced. In virtue of this communication, claims 1 and 3- 19 are currently pending in the instant application. 
In response to the 12/22/2020 Specification/Diagram Objections, Applicant has amended the Specification on 2/23/2021 replacing 6 instances of the term “arrangement diagram” into “layout diagram”. Examiner cannot accept the Figures be considered layout diagrams. They are at most a schematic diagram placed on an electrode layout geometry. Applicant can consider providing similar types of diagrams as Reference Cho Fig. 3, which is an example of layout diagram. 

Response to Remarks
Applicant has responded to Examiner’s objections, comments and rejections with arguments and remarks on 2/23/2021. The arguments and remarks have been fully considered with Examiner’s response shown below. 
Regarding the Specification/Diagram Objections, the Specification amendments fail to overcome the objection as explained in Response to Amendments above. 
Regarding the Claim 10 Objections, the correction is acknowledged. However, the claim amendments have introduced new language with insufficient antecedent as explained in Claim Objections section below. 
Regarding the 35 USC § 112 Claim Rejections, Applicant contends Application Specification paragraphs [0028], [0034], and [0035] provide the needed details. Examiner respectfully disagrees. The mentioned paragraphs along with the others fail to provide enough information such that a person of ordinary skill in the art can make and use the invention without “undue experimentation". See MPEP § 2164. 
Regarding the 35 USC § 103 Claim Rejections, Applicant submits prior arts Cho and Huang fail to render the amended claim language obvious. In response, a new prior art Yang (US 20140125626 A1) has been found and applied in combination with references Cho and Huang to render the amended claim language obvious. 

Specification/Diagram Objections
Application Specification and diagrams introduce the term “arrangement diagram” (for example, [0011-12] Figures 1, 2). The term “arrangement diagram” should indicate how the circuit elements are arranged. However, the diagrams in fact are a hybrid form of schematics and layout diagrams, which are different in nature. These types of diagrams introduce indefinites, confusion, and fail to support the claim language. For example, switch units 50 in Figures 3, 4 and 5 are totally different from each other in terms of numbers, locations and orientations. The diagrams show conflicting and inconsistent arrangements of the elements involved. The confusion increases when Fig. 10-11 are considered with more switch units 50 introduced into the display panel. Also, it is unclear if first signal terminal 70 should be routed only in horizontal and vertical directions only, or it can be routed at an arbitrary angle as shown in Figs. 10-13. Another example is Fig. 7 where claim 7 mandates a transistor includes a channel region with an orthographic projection on the plane of the base substrate being L-shaped. Fig. 7 fails to show any transistor nor any channel region, and more details are needed to support this claim.
Application can consider having separate and discrete schematic diagrams and layout diagrams instead of hybrid ones to overcome this objection. 

Claim Objections
Claims 1 and 3-19 are objected to as the first occurrence in each of independent claims 1, 16 and 19 language “the plurality of switch units” has insufficient antecedent bases. Correction is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 16, 19 and some of their dependent claims recite limitation “a plurality of first driving circuits located in the non-display area”. However, Application Specification only provides a brief description in paragraphs [0007, 0028, 0034-35], mentioning the term without any details. The claims and Specification fail to provide what is considered to be a first driving circuit, what it contains or the structure of the circuit. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); so that a person of ordinary skill in the art can make and use the invention without “undue experimentation". See MPEP § 2164. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-8, 10 and 12-19 are rejected under 103 as being unpatentable over Cho; SeongJun et al. (US 20160188061 A1) in view of Yang; Shengji et al. (US 20140125626 A1) and Huang; Chien-Ying et al. (US 20170031507 A1) 
As to claim 1, Cho discloses a display panel (FIGS. 1 and 2) comprising: a display area; a non-display area surrounding the display area ([0016] Referring to FIG. 1, the display having the self capacitance touch sensor has the display area AA and the non-display area (or ‘bezel area’) NA. The display area AA is the area in which the touch electrodes used as the common electrode are formed and the video information is represented. The non-display area NA surrounding the display area AA is the area in which various lines and the touch driving circuit IC are formed); a base substrate ([0028] Referring to FIGS. 3 and 4, the liquid crystal display having the self capacitance touch sensor according to the related art includes a plurality of pixel areas PA arrayed in a matrix manner by the crossing structure of the gate line GL and the data line DL on the substrate SUB);  a plurality of sub-pixels located in the display area and arranged in a first direction and a second direction intersecting the first direction (abstract: a plurality of pixel areas disposed in a matrix manner on a substrate). 
Cho fails to directly disclose the plurality of sub-pixels include a pixel electrode and a transistor electrically connected to the pixel electrode in one-to-one correspondence, and a plurality of pixel electrodes form a plurality of pixel electrode rows extending in the first direction and arranged in the second direction; a spacing region is formed between any two adjacent pixel electrode rows of the plurality of pixel electrode rows, the spacing region extends in the first direction, and include a first spacing region and a second spacing region arranged in the second direction; and a plurality of transistors of two adjacent rows of sub-pixels are located in a same first spacing region, and the plurality of switch units are located in the second spacing regions. 
However, in a similar field of endeavor, Yang discloses a touch display panel with a plurality of sub-pixels include a pixel electrode and a transistor electrically connected to the pixel electrode in one-to-one correspondence, and a plurality of pixel electrodes form a plurality of pixel electrode rows extending in the first direction and arranged in the second direction (As shown in Fig. 1); a spacing region is formed between any two adjacent pixel electrode rows of the plurality of pixel electrode rows, the spacing region extends in the first direction, and include a first spacing region and a second spacing region arranged in the second direction; and a plurality of transistors of two adjacent rows of sub-pixels are located in a same first spacing region, and [the] a plurality of switch units are located in the second spacing regions ([0014] FIG. 1 is a schematic structure diagram of a dual-gate structure in a display panel.
Notice that a transistor performs the function of a switch ); a plurality of electrode rows extending in the first direction and arranged in the second direction, and a plurality of electrode columns arranged in the first direction and extending in the second direction, wherein each electrode row and each electrode column respectively include a plurality of first electrodes ([0014] FIG. 1 )
It would have been obvious to one of ordinary skill in the art to apply Yang's matrix pixel arrangement into Cho‘s display panel, “such that transmission efficiency of the driving signal can be improved to the maximum extent and delay of the driving signal can be reduced”, as revealed by Yang in abstract.  
Cho and Yang do not appear to directly teach an orthographic projection of one first electrode on a plane of the base substrate covers at least two sub-pixels. 
However, in a similar field of endeavor, Huang discloses a touch display panel, also with a plurality of electrode rows extending in the first direction and arranged in the second direction, and an orthographic projection of one first electrode on a plane of the base substrate covers at least two sub-pixels ([0021] A typical flat touch display is produced by stacking the touch panel directly over the flat display. Since the stacked transparent panel is transparent, the image can be displayed on the touch panel stacked over the flat display, and the touch panel can act as an input medium or interface. 
Huang thus teaches the touch electrode size and the pixels are independent of each other. The size of the touch electrode can be selected to cover two or more pixels )
The combination of Cho, Yang and Huang continues to teach a plurality of switch units located in the display area, wherein each switch unit includes at least one first switch, and one first electrode is electrically connected to a first pole of the at least one first switch of a corresponding switch unit of the plurality of switch units (Yang Fig. 1 as shown and explained previously); a plurality of first signal lines (Yang Fig. 1 Data 1,2,3...), wherein a same electrode column of the plurality of electrode columns corresponds to at least one first signal line, and a same first signal line of the plurality of first signal lines is electrically connected to a second pole of the at least one first switch of a switch unit corresponding to the same electrode column, wherein the at least one first signal line corresponding to the same electrode column is connected to a same first signal terminal, and the plurality of first signal lines corresponding to different electrode columns of the plurality of electrode columns are connected to different first signal terminals (As shown in Yang Fig. 1: with different Data 1,2,3 signal lines); a plurality of second signal lines (Yang Fig. 1 Gate 1,2,3...), wherein a same electrode row of the plurality of electrode rows corresponds to at least one second signal line, and a same second signal line of the plurality of second signal lines is electrically connected to a gate of the at least one first switch of a switch unit corresponding to one first electrode of the plurality of first electrodes in the same electrode row (As shown in Yang Fig. 1: with Gate 1,2,3... signal lines which can be driven concurrently or separately) and a plurality of first driving circuits located in the non-display area, wherein each second signal line of the plurality of second signal lines corresponding to a same electrode row of the plurality of electrode rows is connected to at least a same first driving circuit of the plurality of first driving circuits (The claims and Specification fail to provide what is considered to be a first driving circuit, what it contains, or the structure of the circuit, Please see MPEP § 2164 and 35 U.S.C. 112(a) written description rejection above), wherein: in a touch stage, the plurality of first driving circuits supply a driving signal to the plurality of second signal lines corresponding to the plurality of electrode rows, such that the plurality of switch units electrically connected to the plurality of second signal lines are turned on ; and the plurality of first signal lines transmit a touch detection signal to the plurality of first electrodes electrically connected to the plurality of switch units that are turned-on (Huang [0055] ... The gates of the touch-control transistor 603 in each set are connected to a corresponding touch gate driving line (TG1, TG1, . . . , TG20), so as to turn on or turn off the set of touch-control transistors by using the touch gate driving line (TG1, TG1, . . . , TG20) ). 
It would have been obvious to one of ordinary skill in the art to integrate Huang's touch electrode into Cho‘s modified display panel, to have “an in-cell multi-touch display panel system, which can ... increase resolution of a display panel and share the same transparent conductive layer in driving of the common voltage layer (Vcom) and touch detection devices of an LCD panel, thereby saving the cost”, as revealed by Huang in [0033]. 

As to claim 3, Cho discloses the display panel of claim 1, wherein in a same switch unit of the plurality of switch units, the at least one first switch is disposed in a same second spacing region ([0020] ...In the example of the liquid crystal display of FIG. 2, a thin film transistor T connected to the gate line GL and the data line DL and the liquid crystal cell LC driven by the thin film transistor T may be disposed. See also Fig. 3, Yang Fig. 1 and Huang Fig. 6). 

As to claim 4, Cho discloses the display panel of claim 1, wherein in a same switch unit with two or more first switches of the plurality of switch units, the first switches are distributed in different second spacing regions ([0019] FIG. 2 illustrates an area where two neighboring touch electrodes Tx in the vertical direction (the second direction, or Y-axis). At one touch electrode Tx, a plurality of pixel area PA may be allocated. In FIG. 2, the nine pixel areas PA arrayed in a 3×3 matrix manner are allocated at each touch electrode Tx. However, more pixel areas PA can be allocated at each touch electrode Tx. See also Yang Fig. 1 ). 

As to claim 5, Cho discloses the display panel of claim 4, wherein each of the second spacing regions corresponding to a same switch unit of the plurality of switch units respectively includes a plurality of first switches ([0019] FIG. 2 illustrates an area where two neighboring touch electrodes Tx in the vertical direction (the second direction, or Y-axis). At one touch electrode Tx, a plurality of pixel area PA may be allocated. In FIG. 2, the nine pixel areas PA arrayed in a 3×3 matrix manner are allocated at each touch electrode Tx. However, more pixel areas PA can be allocated at each touch electrode Tx. See also Yang Fig. 1 and Huang Fig. 6).  

As to claim 6, Cho discloses the display panel of claim 1, wherein each second spacing region includes the plurality of first switch ([0020] ...In the example of the liquid crystal display of FIG. 2, a thin film transistor T connected to the gate line GL and the data line DL and the liquid crystal cell LC driven by the thin film transistor T may be disposed. See also Fig. 3, Yang Fig. 1 and Huang Fig. 6). 

As to claim 7, Cho discloses the display panel of claim 1, wherein the plurality of transistors include a channel region, and an orthographic projection of the channel region on the plane of the base substrate is L-shaped ( [0020] ... In the example of the liquid crystal display of FIG. 2, a thin film transistor T connected to the gate line GL and the data line DL and the liquid crystal cell LC driven by the thin film transistor T may be disposed).

As to claim 8, Cho discloses the display panel of claim 1, further comprising a plurality of gate lines extending in the first direction and arranged in the second direction, and a plurality of data lines arranged in the first direction and extending in the second direction ([0020] Any one pixel area PA is defined by the crossing structure of the gate line GL running along the first direction (or X-axis direction) and the data line DL running along the second direction (or Y-axis). In the pixel area PA) note: 
, wherein: a same first spacing region includes one gate line, and a same gate line of the plurality of gate lines simultaneously supplies a scan signal to the plurality of sub-pixels in an odd-numbered row and an even-numbered row (Application Specification teaches the preceding limitation with a scan line being shared in fig. 8 and paragraph [0062-63] as an example embodiment. Application Specification also teaches another embodiment with two scan lines not being shared in fig. 9 and paragraph [0071-72] as a viable embodiment. Applicant admits either one is a functional alternative of the other and thus a design option, and Cho teaches one of these two options in Fig. 2); and the plurality of data include a first data line and a second data line, wherein in a same column of sub-pixels, the first data line is electrically connected to the sub-pixels in odd-numbered rows, and the second data line is electrically connected to the sub-pixels in even-numbered rows ([0020] Any one pixel area PA is defined by the crossing structure of the gate line GL running along the first direction (or X-axis direction) and the data line DL running along the second direction (or Y-axis). In the pixel area PA). 

As to claim 10, Cho discloses the display panel of claim 1, further comprising a plurality of gate lines extending in the first direction and arranged in the second direction, and a plurality of data lines arranged in the first direction and extending in the second direction ([0020] Any one pixel area PA is defined by the crossing structure of the gate line GL running along the first direction (or X-axis direction) and the data line DL running along the second direction (or Y-axis). In the pixel area PA) note: 
, wherein: the plurality of gate lines include a first gate line and a second gate line, wherein the first gate line supplies a scan signal to the plurality of sub-pixels in an odd-numbered row, the second gate line provides a scan signal to the sub-pixels in an even-numbered row, and the first gate line and the second gate line corresponding to two adjacent rows of sub-pixels are located in a same first spacing region (Fig. 2); and the plurality of data lines include a first data line and a second data line, wherein in a same sub-pixel column, the first data line is electrically connected to the plurality of sub-pixels in the odd-numbered rows, and the second data line is electrically connected to the plurality of sub-pixels in the even-numbered rows (Fig. 2); 

As to claim 12, Huang further discloses the display panel of claim 1, wherein: a same switch unit of the plurality of switch units includes a plurality of first switches, and a same electrode column of the plurality of electrode columns corresponds to one first signal line of the plurality of first signal lines; and in a same switch unit of the plurality of switch units, first poles of the plurality of first switches are connected to a same first signal line of the plurality of first signal lines, control terminals of the plurality of first switches are connected to different second signal lines of the plurality of second signal lines, and second poles of the plurality of first switches are electrically connected to a same first electrode of the plurality of first electrodes, respectively ([0055] FIG. 6). 

As to claim 13, Huang further discloses the display panel of claim 1, wherein: a same switch unit of the plurality of switch units includes a plurality of first switches, and a same electrode column of the plurality of electrode columns corresponds to n first signal lines of the plurality of first signal lines, where n 2; in a same switch unit of the plurality of switch units, a plurality of first switches form m switch columns arranged in the first direction, and each switch column includes at least one of the plurality of first switches, where m=n; first poles of the plurality of first switches at a same switch column are connected to a same first signal line of the plurality of first signal lines, and the plurality of first switches at different switch columns are connected to different first signal lines of the plurality of first signal lines; and in a same switch unit of the plurality of switch units, control terminals of the plurality of first switches are connected to at least one same first driving circuit of the plurality of first driving circuits and second poles of the plurality of first switches are electrically connected to a same first electrode of the plurality of first electrodes, respectively ([0055] Fig. 6 ... The gates of the touch-control transistor 603 in each set are connected to a corresponding touch gate driving line (TG1, TG1, . . . , TG20), so as to turn on or turn off the set of touch-control transistors by using the touch gate driving line (TG1, TG1, . . . , TG20) 
See also 35 U.S.C. 112(a) rejection regarding first driving circuits).

As to claim 14, Huang further discloses the display panel of claim 1, wherein: the plurality of second signal lines corresponding to a same electrode row of the plurality of electrode rows are electrically connected to a same first driving circuit of the plurality of first driving circuits, and the plurality of first driving circuits are located on a same side of the display area in the first direction; or the plurality of first driving circuits electrically connected to the plurality of second signal lines corresponding to two adjacent electrode rows of the plurality of electrode rows are respectively located on two opposite sides of the display area in the first direction ([0055] Fig. 6 ... Each detection electrode area 601 is connected to the corresponding first conductor line (RX1, RX2, . . . , RX12) via a touch-control transistor 603. Each first conductor line (RX1, RX2, . . . , RX12) is connected to N detection electrode areas 601 via N touch-control transistor 603, where N is 20 in this embodiment. The M×N (12×2) touch-control transistors 603 and detection electrode areas 601 are divided into N (=20) sets)
See also 35 U.S.C. 112(a) rejection regarding first driving circuits).   

As to claim 15, Huang further discloses the display panel of claim 1, wherein: the plurality of second signal lines corresponding to a same electrode row of the plurality of electrode rows are simultaneously electrically connected to two first driving circuits of the plurality of first driving circuits; and the two first driving circuits of the plurality of first driving circuits electrically connected to the plurality of second signal lines corresponding to a same electrode row of the plurality of electrode rows are respectively located at two opposite sides of the display area in the first direction ([0055] Fig. 6 ... The gates of the touch-control transistor 603 in each set are connected to a corresponding touch gate driving line (TG1, TG1, . . . , TG20), so as to turn on or turn off the set of touch-control transistors by using the touch gate driving line (TG1, TG1, . . . , TG20) 
See also 35 U.S.C. 112(a) rejection regarding first driving circuits).

As to claim 16,  Cho, Yang and Huang teach the display panel operated by the driving method of the present claim as detailed in rejection of claim 1 above. 
Therefore claim 16 is rejected on the same grounds as claim 1. 

As to claims 17-18,  Cho, Yang and Huang teach the display panel operated by the driving method of the present claim as detailed in rejection of claims 2-15 above. 
Therefore claims 17-18 are rejected on the same grounds as claims 2-15. 

As to claim 19,  Cho, Yang and Huang teach a touch display device ( Cho Abstract: A display having a touch sensor) comprising the display panel with the same limitations as claim 1. Therefore they are rejected on the same grounds as claim 1. 

Claims 9 and 11 are rejected under 103 as being unpatentable over Cho, Yang and Huang as applied to claims 8 and 10, respectively, and further in view of Brown Elliott; Candice Hellen et al. (US 20100127267 A1)
As to claim 9, Cho, Yang and Huang disclose the display panel of claim 8
Cho, Yang and Huang fail to directly disclose the plurality of transistors include a first transistor and a second transistor. 
However, in a pertinent field of endeavor, Elliott discloses a plurality of transistors include a first transistor and a second transistor (Figs. 1-7, as an example, [0002] ... FIG. 1A depicts the “double TFT” arrangement 100). 
The combination of Cho, Yang, Huang and Elliott continues to teach the first transistor is electrically connected to the plurality of pixel electrodes of the odd- numbered row, and the second transistor is electrically connected to the plurality of pixel electrodes of the even-numbered row; in the plurality of sub-pixels of two adjacent odd-numbered row and even-numbered row, gates of the first transistors and the second transistors are connected to a same gate line of the plurality of gate lines; first poles of the first transistors and the second transistors are electrically connected to the plurality of pixel electrodes in one-to-one correspondence; and in the plurality of sub-pixels of a same column, second poles of first transistors are connected to a same first data line, and second poles of second transistors are connected to a same second data line (Yang Fig. 1, with Elliott’s double TFT arrangement implemented).  
It would have been obvious to one of ordinary skill in the art to apply Elliott's “double TFT” arrangement into Cho‘s modified display panel, since “[T]these transistors can be oriented on a panel of an LCD using different, non-traditional configurations, while addressing misalignment and parasitic capacitance”, as revealed by Elliott in abstract.  

As to claim 11, Cho, Yang and Huang disclose the display panel of claim 10. 
Cho, Yang and Huang fail to directly disclose the plurality of transistors include a first transistor and a second transistor. 
However, in a pertinent field of endeavor, Elliott discloses a plurality of transistors include a first transistor and a second transistor (Figs. 1-7, as an example, [0002] ... FIG. 1A depicts the “double TFT” arrangement 100) 
The combination of Cho, Yang, Huang and Elliott continues to teach the first transistors are electrically connected to the plurality of pixel electrodes at the odd- numbered rows, and the second transistors are electrically connected to the plurality of pixel electrodes at the even-numbered rows; in the plurality of sub-pixels of one odd-numbered row, gates of the first transistors are connected to a same first gate line, and in the plurality of sub-pixels of one even-numbered row, gates of the second transistors are connected to a same second gate line; first poles of the first transistors and the second transistors are electrically connected to the plurality of pixel electrodes in one-to-one correspondence; and in the plurality of sub-pixels of a same column, second poles of the first transistors are connected to a same first data line, and the second poles of the second transistors are connected to a same second data line (Yang Fig. 1, with Elliott’s double TFT arrangement implemented).  
It would have been obvious to one of ordinary skill in the art to apply Elliott's “double TFT” arrangement into Cho‘s modified display panel, since “[T]these transistors can be oriented on a panel of an LCD using different, non-traditional configurations, while addressing misalignment and parasitic capacitance”, as revealed by Elliott in abstract. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621